Citation Nr: 1827843	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disorder of the left hip.

4.  Entitlement to service connection for a disorder of the right hip.

5.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating in excess of 10 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, made in July 2010 and in September 2010. 

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The weight of the evidence does not establish that the Veteran sustained an in-service incurrence potentially related to a current left knee disorder; that a left knee disorder manifested within one year of separation of service; continuous symptomology of a current left knee disorder since separation of service; or that a current left knee disorder is proximately due to or aggravated by a service-connected disability.

2.  The weight of the evidence does not establish that the Veteran sustained an in-service incurrence potentially related to a current low back disorder; that a back disorder manifested within one year of separation of service; continuous symptomology of a current low back disorder since separation of service; or that a current low back disorder is proximately due to or aggravated by a service-connected disability.

3.  The weight of the evidence does not establish that the Veteran sustained an in-service incurrence potentially related to a current bilateral hip disorder; that a bilateral hip disorder manifested within one year of separation of service; continuous symptomology of a current bilateral hip disorder since separation of service; or that a current bilateral hip disorder is proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for a number of disabilities.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted on a secondary basis for disabilities that are proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Left Knee

At issue is whether the Veteran is entitled to service connection for a left knee disorder.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records are silent for reports of, or treatment for, a left knee disorder.  During an examination upon separation of service, the Veteran's lower extremities were evaluated was normal, and, during a survey of medical history provided contemporaneously with the separation examination, the Veteran denied having or ever having had arthritis or a trick or locked knee.

The Veteran submitted a private evaluation completed in December 1978.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a left knee disorder.

The Veteran underwent a general VA examination in December 1978.  The examiner identified a number of musculoskeletal conditions, but the examiner did not diagnose the Veteran with, and the Veteran did not otherwise report, a left knee disorder.

The Veteran submitted another private evaluation completed in March 1979.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a left knee disorder.

The Veteran submitted another private evaluation completed in May 1982.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a left knee disorder.

The Veteran underwent another general VA examination in June 1982.  The examiner evaluated the Veteran's previously service-connected musculoskeletal conditions, but the examiner did not diagnose the Veteran with, and the Veteran did not otherwise report, a left knee disorder.

Treatment records as early as 2005 indicate that the Veteran began to manifest a left knee disorder, and subsequent treatment records indicate that the Veteran continued to manifest a left knee disorder thereafter.

The Veteran underwent another VA examination in March 2010.  The Veteran reported that his left knee first locked up on him in 2005, and that he has continued to manifest occasional knee pain thereafter.  The examiner diagnosed the Veteran with locking sensation and gout, chronic, possible, left knee, and the examiner opined that it was less likely than not that the Veteran's left knee disorder was caused by his previously service-connected left ankle disorder.

The Veteran underwent another VA examination in June 2013.  The Veteran reported that his knee manifested in pain, swelling, limited range of motion, and popping, and the Veteran claimed that his left knee disorder was due an altered gait caused by his previously service-connected left ankle disorder.  The Veteran was diagnosed with knee strain, and the examiner opined that it is less likely than not that the Veteran's left knee disorder is related to the Veteran's previous service-connected left ankle disorder.  The examiner opined that it is more likely that the Veteran's left knee disorder is related to the Veteran's history of gout, previous work experience, and normal aging.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for a left knee disorder.  The Veteran has clearly manifested a current left knee disorder.  Nevertheless, the Veteran does not meet the criteria for service connection on a direct basis, because the Veteran's treatment records do not memorialize, and the Veteran does not claim, that he incurred an injury to his knee during a period of service that could potentially be medically linked to a current disability.  The Veteran does not meet the criteria for service connection on a presumptive basis, because the Veteran's left knee was normal upon separation from service; and the Veteran did not begin to manifest a chronic knee disorder such as arthritis until decades after separation from service.  Therefore, the Veteran's current left knee disorder did not manifest within one year of separation of service, and continuous symptomology since separation from service cannot be established.  Finally, the Veteran cannot be granted service connection on a secondary basis, because the evidence of record does not contain a positive medical opinion suggesting that the Veteran's left knee disorder was caused or aggravated by a previously service-connected disability.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to service connection for a left knee disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a left knee disorder is denied.

Low Back

At issue is whether the Veteran is entitled to service connection for a low back disorder.  The weight of the evidence indicates that the Veteran is not entitled to service connection.
 
The Veteran's service treatment records are silent for reports of, or treatment for, a back disorder.  During an examination upon separation of service, the Veteran's spine was evaluated was normal, and, during a survey of medical history provided contemporaneously with the separation examination, the Veteran denied having or ever having had arthritis or recurrent back pain.

The Veteran submitted a private evaluation completed in December 1978.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a low back disorder.

The Veteran underwent a general VA examination in December 1978.  The examiner identified a number of musculoskeletal conditions, but the examiner did not diagnose the Veteran with, and the Veteran did not otherwise report, a low back disorder.

The Veteran submitted another private evaluation completed in March 1979.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a low back disorder.

A December 1979 VA treatment record indicated that the Veteran sought treatment for low back pain and right flank area pain which had first begun to manifest one month earlier (approximately November 1979).  The Veteran had full range of motion of the back without pain.  The diagnosis was muscle strain.

The Veteran submitted another private evaluation completed in May 1982.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a back disorder.

The Veteran underwent another general VA examination in June 1982.  The examiner evaluated the Veteran's previously service-connected musculoskeletal conditions, but the examiner did not diagnose the Veteran with, and the Veteran did not otherwise report, a back disorder.

Treatment records as early as 2008 indicate that the Veteran began to manifest a back disorder, and subsequent treatment records indicate that the Veteran continued to manifest a left knee condition thereafter.

The Veteran underwent another VA examination in March 2010.  The Veteran reported that his back condition first began to manifest in 2008, and that he only had mild pain in his lower back.  The examiner diagnosed the Veteran with a back disorder, and the examiner opined that it was less likely than not that the Veteran's back disorder was caused by his previously service-connected left ankle disorder.

The Veteran underwent another VA examination in June 2013.  The Veteran claimed that he began to manifest a back disorder due to an altered gait caused by his previously service-connected left ankle disability.  The Veteran described his back symptoms as manifesting pain two to three times per month lasting up to 10 days and decreased range of motion.  The diagnosis was lumbar strain.  The examiner opined that the Veteran's back disorder was less likely than not related  to a left ankle injury, because it was due to his previous employment as well as the natural process of aging.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for a back disorder.  The Veteran has clearly manifested a current back disorder.  Nevertheless, the Veteran does not meet the criteria for service connection on a direct basis, because the Veteran's treatment records do not memorialize, and the Veteran does not claim, that he incurred an injury to his back during a period of service that could potentially be medically linked to a current disability.  The Veteran does not meet the criteria for service connection on a presumptive basis, because the Veteran's back was normal upon separation from service; and the Veteran did not begin to manifest a back disorder until at least a decade after separation from service.  Therefore, the Veteran's current back disorder did not manifest within one year of separation of service, and continuous symptomology since separation from service cannot be established.  Finally, the Veteran cannot be granted service connection on a secondary basis, because the evidence of record does not contain a positive medical opinion suggesting that the Veteran's back disorder was caused or aggravated by a previously service-connected disability.  In fact, the only medical opinion on this issue is against the claim for secondary service connection.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to service connection for a back disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a back disorder is denied.

Hips

At issue is whether the Veteran is entitled to service connection for a bilateral hip disorder.  The weight of the evidence indicates that the Veteran is not entitled to service connection.
 
The Veteran's service treatment records are silent for reports of, or treatment for, a hip disorder.  During an examination upon separation of service, the Veteran's lower extremities were evaluated was normal, and, during a survey of medical history provided contemporaneously with the separation examination, the Veteran denied having or ever having had arthritis.  

The Veteran submitted a private evaluation completed in December 1978.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a hip disorder.

The Veteran underwent a general VA examination in December 1978.  The examiner identified a number of musculoskeletal conditions, but the examiner did not diagnose the Veteran with, and the Veteran did not otherwise report, a bilateral hip disorder.

The Veteran submitted another private evaluation completed in March 1979.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a bilateral hip disorder.

The Veteran submitted another private evaluation completed in May 1982.  The Veteran reported orthopedic conditions that he believed were due to injuries in-service, but the report is silent for a history or diagnosis of a bilateral hip disorder.

The Veteran underwent another general VA examination in June 1982.  The examiner evaluated the Veteran's previously service-connected musculoskeletal conditions, but the examiner did not diagnose the Veteran with, and the Veteran did not otherwise report, a bilateral hip disorder.

The Veteran underwent another VA examination in June 2013.  The Veteran indicated that he manifested hip pain which increased in severity at least two times per month.  The Veteran claimed that his bilateral hip disorder was caused by an altered gain due to his previously service-connected ankle disorder.  The examiner diagnosed the Veteran with a hip strain, states mainly left hip, and the examiner indicated that there is no medical evidence that the Veteran's bilateral hip pain was related to his left ankle condition, and it was equally likely that the Veteran's bilateral hip pain was due to any of the following factors: history of gout; obesity; past employment; and normal aging.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a bilateral hip disorder.  The Veteran has clearly manifested a bilateral hip disorder.  Nevertheless, the Veteran does not meet the criteria for service connection on a direct basis, because the Veteran's treatment records do not memorialize, and the Veteran does not claim, that he incurred an injury to his hips during a period of service that could potentially be medically linked to a current disability.  The Veteran does not meet the criteria for service connection on a presumptive basis, because the Veteran's hips were normal upon separation from service; and the Veteran did not begin to manifest a bilateral hip disorder until decades after separation from service.  Therefore, the Veteran's current bilateral hip disorder did not manifest within one year of separation of service, and continuous symptomology since separation from service cannot be established.  Finally, the Veteran cannot be granted service connection on a secondary basis, because the evidence of record does not contain a positive medical opinion suggesting that the Veteran's bilateral hip disorder was caused or aggravated by a service-connected disability.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to service connection for a bilateral hip disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a bilateral hip disorder is denied.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left hip disorder.

Entitlement to service connection for a right hip disorder.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric condition other than PTSD.  Unfortunately, this matter must be remanded in order to provide the Veteran with a new VA examination.  

The Veteran has been previously granted service connection for PTSD.  The Veteran's treatment records include diagnosed psychiatric conditions other than PTSD including depressive disorder.  Nevertheless, acquired psychiatric disorders are ultimately assigned disability ratings under the same criteria; the level of occupational and social impairment.  38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  This suggests that a disability rating for an acquired psychiatric disorder other than PTSD would be based on symptomatology that was duplicative of the symptomology upon which the Veteran's disability rating for PTSD was based.  The practice of assigning multiple disability ratings for the same disability (known as pyramiding) is to be avoided; see 38 C.F.R. § 4.14; and separate disability ratings may not be assigned for duplicative or overlapping symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  This matter must be remanded in order to provide the Veteran with a VA examination in order to determine if the Veteran has manifested multiple psychiatric disorders with symptomatology that is sufficiently different to be potentially assigned separate disability ratings.  

The Veteran's increased rating claim for PTSD must be remanded as well, because it is inextricably intertwined with the other issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, arrange to provide the Veteran with a VA examination in order to answer the following questions:

2a.  Does a Veteran have a diagnosis of an acquired psychiatric disorder other than PTSD?  Why or why not?  If so, please identify any of the other acquired psychiatric disorders.

2b.  If the Veteran has multiple acquired psychiatric disorders, can the symptoms and level of occupational and social impairment caused by each condition be distinguished from each other?  Why or why not?  If so, please list the symptoms and level of occupational and social impairment caused by each condition.

2c.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between any of the Veteran's acquired psychiatric disorders other than PTSD and an in-service incurrence?  Why or why not?  If so, please indicate which conditions are related to a period of service.

2d.  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's acquired psychiatric disorders other than PTSD are proximately due to or aggravated by a previously service-connected disability?  Why or why not?  If so, please indicate which conditions were caused or aggravated by a previously service-connected condition.

2e.  What is the Veteran's total level of occupational and social impairment due to his psychiatric symptoms?  Why?

3.  Then, readjudicate the remaining claims on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


